Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	This Office Action is responsive to the communication filed 3/09/2021.

Claim Rejections – 35 USC 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

3.	Lines 3-4 of claim 17 disclose the limitation of “a processor associated with a device”. It is unclear which device or entity the claimed “a device” is drawn to.
4.	Claim 17 recites the limitation "the communication device" in line 4 of the claim.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections – 35 USC 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 

6.	Claims 1-3, 5-11, 13-18, and 20 are rejected under 35 USC 103 as being unpatentable over Liu (US 2016/0012475) in view of Livhits et al (US 10,810,604).
With respect to claim 1, Liu teaches an electronic device (par [0005], lines 8-11, “device associated with the user”) comprising: 
at least one display device (par [0016], “displayed content”); 
configuring the electronic device to:
retrieve content from one or more sources of content (fig. 1, ‘106, “present the content….to the user”); 
monitor presentation of one or more portions of the content on the at least one display device (par [0033], which discloses determining content presented to the user for a predetermined period of time); 
monitor user attention to the presentation of the one or more portions of the content (par [0004], “detection of user attention”); 
in response to detecting that a period of time associated with the user attention to a particular portion of the content exceeds a threshold time for consuming the particular portion of the content (par [0153], lines 10-15, which discloses determining if a user has been paying attention to displayed content on screen for longer than a threshold period of time), store information that comprises one or more of: (i) a location of; (ii) a copy of; and (iii) metadata associated with the particular portion of the content (par [0151], lines 1-5 & par [0158], lines 1-10, which disclose storing metadata corresponding to content the user’s attention was focused on and detected); and 
enable subsequent user access to the stored information (par [0057], which discloses storage and access of data associated with known users).
Liu does not explicitly teach or suggest a memory containing a content consumption monitoring (CCM) application; and 
a controller communicatively coupled to the at least one display device and the memory and which executes the CCM application.
However, Livhits et al further teaches a memory containing a content consumption monitoring (CCM) application (col. 1, lines 33-34); and 
a controller communicatively coupled to the at least one display device (fig. 8, ‘1016) and the memory (fig. 8, ‘1008) and which executes the CCM application (fig. 8, col. 1, lines 43-44, & col. 12, lines 3-8).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the teachings of Livhits et al within the displayed content attention detection system of Liu in order to provide the predictive result of improving upon identifying user interests (as disclosed in col. 6, lines 20-25 of Livhits et al) because the CCM monitor disclosed by Livhits et al would allow Liu to more specifically identify user interest in displayed content by using more specific qualifiers (such as demographics, job title, current city, etc., as disclosed in col. 6, lines 15-30 of Livhits et al) when it has been determined that the user has been paying attention to displayed content for a specific period of time.

With respect to claim 2, Liu and Livhits et al teach the limitations of claim 1.
Liu further teaches a communication subsystem having a network interface (par [0124], lines 10-12), the communication subsystem communicatively coupled to the controller and communicatively connectable (fig. 6, ‘508), via the network interface and a network (fig. 6), to the one or more sources of content (fig. 6, ‘502), and the controller configures the electronic device to retrieve the content from the one or more sources that are network-connected to the electronic device via the network interface (fig. 6 & par [0060], lines 1-10, “content retrieved”).  
With respect to claim 3, Liu and Livhits et al teach the limitations of claim 1.
Liu further teaches wherein prior to storing the information the controller performs one or more of: (i) capturing a screenshot via an image capturing device; (ii) capturing a zoomed-in image of the particular portion of the content on the screen; (iii) performing optical character recognition of the particular portion of the content; (iv) identifying and copying the metadata associated with the particular portion of the content; (v) identifying one or more of a date, a time, and a location of a viewing of the particular portion of the content (par [0094], “information about the location”); and (vi) identifying an access path of the particular portion of the content.  



With respect to claim 5, Liu and Livhits et al teach the limitations of claim 1.
Liu further teaches an image capturing device communicatively coupled to the controller and positioned to have a field of view encompassing a face viewing the at least one display device, wherein the controller: 
receives, from the image capturing device, an image containing the face (par [0012]); 
tracks look direction of the face in relation to the at least one display device (par [0047]); and 
determine, based on the tracking of the eye direction, the user attention to the particular portion of content (par [0005], lines 5-10, “eye-gaze direction”).  

With respect to claim 6, Liu and Livhits et al teach the limitations of claim 1.
Liu further teaches authenticating the user of the electronic device (par [0029], lines 1-5, “consent or authorization”);
encrypting the information based on the authentication (par [0100], lines 7-14, which discloses that the credentials provided by the user may be encrypted); 
storing the encrypted information (par [0100], lines 7-20); and 
enabling subsequent access by the user to the encrypted information in response to authentication of the user (par [0100], lines 15-20, “stored locally”).  

With respect to claim 7, Liu and Livhits et al teach the limitations of claim 1.
Liu further teaches a communication subsystem communicatively coupled to the controller (fig. 5-6) and communicatively connectable to the one or more sources of content via a network (fig. 5-6), wherein the controller: 
receives, via the communication subsystem, a request from a second electronic device to transfer the encrypted information (fig. 8, fig. 11-12, “receive a request for content”); 
authenticates the request as associated with the user of the electronic device (par [0147], lines 13-15, which discloses providing the user with authorization to perform specific detections); and 
transfers the encrypted information to the second electronic device for presentation to the user via the second electronic device (fig. 8, fig. 11-12, “transmit selected content to a specified device”).  

With respect to claim 8, Liu and Livhits et al teach the limitations of claim 1.
Liu further teaches wherein: 
the memory contains one or more applications stored in memory (fig. 5-6) and executed by the controller to request and present the content (fig. 12, “receive request…..transmit content to content display device”); and 
the controller: 
determines whether a user setting in memory is enabled for monitoring requests by at least one of the one or more applications (par [0148], lines 16-17, “persistent user settings”); and 
stores the information identifying the particular portion of the content further in response to determining that monitoring is enabled for a currently executing application among the one or more applications presenting content on the at least one display (par [0038], which discloses the user enabling content items to be displayed based on set content consumption preferences).  

With respect to claim 9, Liu and Livhits et al teach the limitations of claim 1.
Liu further teaches wherein the information comprises a view hierarchy having: (i) text representations describing each viewable element presented by the at least one display device (fig. 7-12 & par [0140], lines 8-10); (ii) location of viewable elements (fig. 7-12 & par [0043], lines 10-12, which discloses determining the location where the device is displaying the content); and (iii) properties of the viewable elements (fig. 7-12 & par [0182]).
With respect to claim 10, Liu teaches a method comprising: 
retrieving, by a controller of an electronic device, content requested respectively by a first (par [0062], lines 1-5, which discloses a user executing an application requesting content and associated content metadata & fig. 1, ‘106, “present the content….to the user”); 
monitoring presentation of one or more portions of the content on the at least one display device (par [0033], which discloses determining content presented to the user for a predetermined period of time); 
monitoring user attention to the presentation of the one or more portions of the content (par [0004], “detection of user attention”); 
in response to detecting that a period of time associated with the user attention to a particular portion of the content exceeds a threshold time for consuming the particular portion of the content (par [0153], lines 10-15, which discloses determining if a user has been paying attention to displayed content on screen for longer than a threshold period of time), store information that comprises one or more of: (i) a location of; (ii) a copy of; and (iii) metadata associated with the particular portion of the content (par [0151], lines 1-5 & par [0158], lines 1-10, which disclose storing metadata corresponding to content the user’s attention was focused on and detected); and 
enabling subsequent user access to the stored information (par [0057], which discloses storage and access of data associated with known users).
Liu does not explicitly teach content requested by at least one second application from one or more sources of content.
However, Livhits et al further teaches content requested by at least one second application from one or more sources of content (col. 1, lines 33-34, fig. 8, ‘1016, fig. 8, ‘1008, fig. 8, col. 1, lines 43-44, & col. 12, lines 3-8, which disclose utilizing CCM for analyzing data to determine user interest in received content).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the teachings of Livhits et al within the displayed content attention detection system of Liu in order to provide the predictive result of improving upon identifying user interests (as disclosed in col. 6, lines 20-25 of Livhits et al) because the CCM monitor disclosed by Livhits et al would allow Liu to more specifically identify user interest in displayed content by using more specific qualifiers (such as demographics, job title, current city, etc., as disclosed in col. 6, lines 15-30 of Livhits et al) when it has been determined that the user has been paying attention to displayed content for a specific period of time.

With respect to claim 11, Liu and Livhits et al teach the limitations of claim 10.
Liu further teaches wherein prior to storing the information the controller performs one or more of: (i) capturing a screenshot via an image capturing device; (ii) capturing a zoomed-in image of the particular portion of the content on the screen; (iii) performing optical character recognition of the particular portion of the content; (iv) identifying and copying the metadata associated with the particular portion of the content; (v) identifying one or more of a date, a time, and a location of a viewing of the particular portion of the content (par [0094], “information about the location”); and (vi) identifying an access path of the particular portion of the content.  

With respect to claim 13, Liu and Livhits et al teach the limitations of claim 10.
Liu further teaches:
receiving, from the image capturing device, an image containing the face (par [0012]); 
tracking look direction of the face in relation to the at least one display device (par [0047]); and 
determining, based on the tracking of the eye direction, the user attention to the particular portion of content (par [0005], lines 5-10, “eye-gaze direction”).  

With respect to claim 14, Liu and Livhits et al teach the limitations of claim 10.
Liu further teaches authenticating the user of the electronic device (par [0029], lines 1-5, “consent or authorization”);
encrypting the information based on the authentication (par [0100], lines 7-14, which discloses that the credentials provided by the user may be encrypted); 
storing the encrypted information (par [0100], lines 7-20); and 
enabling subsequent access by the user to the encrypted information in response to authentication of the user (par [0100], lines 15-20, “stored locally”).  

With respect to claim 15, Liu and Livhits et al teach the limitations of claim 10.
Liu further teaches:
receiving, via the communication subsystem, a request from a second electronic device to transfer the encrypted information (fig. 8, fig. 11-12, “receive a request for content”); 
authenticating the request as associated with the user of the electronic device (par [0147], lines 13-15, which discloses providing the user with authorization to perform specific detections); and 
transferring the encrypted information to the second electronic device for presentation to the user via the second electronic device (fig. 8, fig. 11-12, “transmit selected content to a specified device”).  

With respect to claim 16, Liu and Livhits et al teach the limitations of claim 10.
Liu further teaches:
determining whether a user setting in memory is enabled for monitoring requests by at least one of the one or more applications (par [0148], lines 16-17, “persistent user settings”); and 
storing the information identifying the particular portion of the content further in response to determining that monitoring is enabled for a currently executing application among the one or more applications presenting content on the at least one display (par [0038], which discloses the user enabling content items to be displayed based on set content consumption preferences).  

With respect to claim 17, Liu teaches a computer program product comprising: 
a computer readable storage device (fig. 6); and
program code on the computer readable storage device that when executed by a processor associated with a device (fig. 6 & fig. 12), the program code enables the communication device to provide the functionality of:
retrieving, by a controller of an electronic device, content requested respectively by a first (par [0062], lines 1-5, which discloses a user executing an application requesting content and associated content metadata & fig. 1, ‘106, “present the content….to the user”); 
monitoring presentation of one or more portions of the content on the at least one display device (par [0033], which discloses determining content presented to the user for a predetermined period of time); 
monitoring user attention to the presentation of the one or more portions of the content (par [0004], “detection of user attention”); 
in response to detecting that a period of time associated with the user attention to a particular portion of the content exceeds a threshold time for consuming the particular portion of the content (par [0153], lines 10-15, which discloses determining if a user has been paying attention to displayed content on screen for longer than a threshold period of time), store information that comprises one or more of: (i) a location of; (ii) a copy of; and (iii) metadata associated with the particular portion of the content (par [0151], lines 1-5 & par [0158], lines 1-10, which disclose storing metadata corresponding to content the user’s attention was focused on and detected); and 
enabling subsequent user access to the stored information (par [0057], which discloses storage and access of data associated with known users).
Liu does not explicitly teach content requested by at least one second application from one or more sources of content.
However, Livhits et al further teaches content requested by at least one second application from one or more sources of content (col. 1, lines 33-34, fig. 8, ‘1016, fig. 8, ‘1008, fig. 8, col. 1, lines 43-44, & col. 12, lines 3-8, which disclose utilizing CCM for analyzing data to determine user interest in received content).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the teachings of Livhits et al within the displayed content attention detection system of Liu in order to provide the predictive result of improving upon identifying user interests (as disclosed in col. 6, lines 20-25 of Livhits et al) because the CCM monitor disclosed by Livhits et al would allow Liu to more specifically identify user interest in displayed content by using more specific qualifiers (such as demographics, job title, current city, etc., as disclosed in col. 6, lines 15-30 of Livhits et al) when it has been determined that the user has been paying attention to displayed content for a specific period of time.

With respect to claim 18, Liu and Livhits et al teach the limitations of claim 17.
Liu further teaches wherein prior to storing the information the controller performs one or more of: (i) capturing a screenshot via an image capturing device; (ii) capturing a zoomed-in image of the particular portion of the content on the screen; (iii) performing optical character recognition of the particular portion of the content; (iv) identifying and copying the metadata associated with the particular portion of the content; (v) identifying one or more of a date, a time, and a location of a viewing of the particular portion of the content (par [0094], “information about the location”); and (vi) identifying an access path of the particular portion of the content.  
With respect to claim 20, Liu and Livhits et al teach the limitations of claim 17.
Liu further teaches:
receiving, from the image capturing device, an image containing the face (par [0012]); 
tracking look direction of the face in relation to the at least one display device (par [0047]); and 
determining, based on the tracking of the eye direction, the user attention to the particular portion of content (par [0005], lines 5-10, “eye-gaze direction”).  
7.	Claims 4, 12, and 19 are rejected under 35 USC 103 as being unpatentable over Liu (US 2016/0012475) in view of Livhits et al (US 10,810,604), further in view of Billmaier et al (US 2013/0332386).
With respect to claim 4, Liu and Livhits et al do not explicitly teach determining density of information of the particular portion of the content; and adjusting the threshold time based at least in part on the density of information, wherein more densely packed information is afforded a longer threshold time for viewing compared to less densely packed information.
However, Billmaier et al further teaches: 
determining density of information of the particular portion of the content (par [0043], lines 9-15, which discloses determining if there is a smaller or larger number of content entries); and
adjusting the threshold time based at least in part on the density of information, wherein more densely packed information is afforded a longer threshold time for viewing compared to less densely packed information (par [0043], which discloses issuing a longer time interval based on whether there are a smaller or larger than average number of content entries).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the teachings of Liu and Livhits et al within the displayed content management environment of Billmaier et al in order to provide the predictive result of improving upon regulating content for display for generating user interest by eliminating potential revenue lost by prolonged display of content and facilitating for extended display of content entries that are determined to attract more attention from users (as disclosed in par [0043] of Billmaier et al).

With respect to claim 12, Liu and Livhits et al do not explicitly teach determining density of information of the particular portion of the content; and adjusting the threshold time based at least in part on the density of information, wherein more densely packed information is afforded a longer threshold time for viewing compared to less densely packed information.
However, Billmaier et al further teaches: 
determining density of information of the particular portion of the content (par [0043], lines 9-15, which discloses determining if there is a smaller or larger number of content entries); and
adjusting the threshold time based at least in part on the density of information, wherein more densely packed information is afforded a longer threshold time for viewing compared to less densely packed information (par [0043], which discloses issuing a longer time interval based on whether there are a smaller or larger than average number of content entries).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the teachings of Liu and Livhits et al within the displayed content management environment of Billmaier et al in order to provide the predictive result of improving upon regulating content for display for generating user interest by eliminating potential revenue lost by prolonged display of content and facilitating for extended display of content entries that are determined to attract more attention from users (as disclosed in par [0043] of Billmaier et al).

With respect to claim 19, Liu and Livhits et al do not explicitly teach determining density of information of the particular portion of the content; and adjusting the threshold time based at least in part on the density of information, wherein more densely packed information is afforded a longer threshold time for viewing compared to less densely packed information.
However, Billmaier et al further teaches: 
determining density of information of the particular portion of the content (par [0043], lines 9-15, which discloses determining if there is a smaller or larger number of content entries); and
adjusting the threshold time based at least in part on the density of information, wherein more densely packed information is afforded a longer threshold time for viewing compared to less densely packed information (par [0043], which discloses issuing a longer time interval based on whether there are a smaller or larger than average number of content entries).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to combine the teachings of Liu and Livhits et al within the displayed content management environment of Billmaier et al in order to provide the predictive result of improving upon regulating content for display for generating user interest by eliminating potential revenue lost by prolonged display of content and facilitating for extended display of content entries that are determined to attract more attention from users (as disclosed in par [0043] of Billmaier et al).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy A. Scott whose telephone number is (571) 272-3797. The examiner can normally be reached on Monday-Thursday 7:30 am-5:00 pm, second Fridays 7:30 am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Luu Pham can be reached on (571) 270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RANDY A SCOTT/Primary Examiner, Art Unit 2439
20220908